DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 02/09/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jutamulia (US 6,768,593 B1) in view of Foertsch et al (US 2021/0159660 A1).
Jutamulia discloses a light source device comprising: 
a semiconductor laser (20); 
a beam shaping lens (22) that adjusts an aspect ratio of a light beam emitted from the semiconductor laser and transmits the light beam; and 
a condenser lens (24) that focuses the light beam passing through the beam shaping lens on a prescribed focusing position (26), 
wherein the beam shaping lens is a cylindrical lens (see note following) having negative power with respect to a slow axis direction of the light beam. (Figure 1; see at least Col 2 Lines 1-6 and Lines 38-61)
Jutamulia is clear that the microlens 22 is configured is correct the elliptical beam emitted by the laser diode to a Gaussian beam. The Examiner assumes that the microlens, having this optical property to correct the beam as disclosed, is a cylindrical lens. However, Jutamulia fails to explicitly disclose that the microlens is cylindrical. 
Foertsch et al teaches a cylindrical lens for changing the aspect ratio of a light beam emitted by a laser diode having different divergence angles along the slow and fast axes of the laser beam. (See [0038])
Where it is argued that Jutamulia fails to disclose a cylindrical lens, it would have been obvious to one of ordinary skill in the art at the time of filing to install the cylindrical lens of Foertsch et al into the laser light source of Jutamulia in order to optimize the resulting aspect ratio of the laser light beam.

In regard to claim 2 and 3, Jutamulia fails to explicitly disclose that the prescribed focusing position is determined by a distance between the cylindrical lens Jutamulia because the resulting focus on the light pipe of 26 is determined by the distance between the microlens and condenser and the power of the condenser. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al (US 2018/0045393 A1) in view of Jutamulia (US 6,768,593 B1) and Foertsch et al (US 2021/0159660 A1).
	In regard to claim 4, Yagi et al disclose a projection device comprising:
a semiconductor laser (10); 
a condenser lens (11) that focuses the light beam on a prescribed focusing position (12); and 
an optical scanning mirror (12) disposed at the prescribed focusing position. (Figure 2B; see at least [0039])
	Yagi et al fail to disclose a beam shaping optic. 
Jutamulia discloses a light source device comprising: 
a semiconductor laser (20); 
a beam shaping lens (22) that adjusts an aspect ratio of a light beam emitted from the semiconductor laser and transmits the light beam; and 
(24) that focuses the light beam passing through the beam shaping lens on a prescribed focusing position (26), 
wherein the beam shaping lens is a cylindrical lens (see note following) having negative power with respect to a slow axis direction of the light beam. (Figure 1; see at least Col 2 Lines 1-6 and Lines 38-61)
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the laser diode of Yagi et al with that of Jutamulia having a beam shaping optic in order to provide for a laser headlamp having an improved Gaussian distribution, and thus an improved resulting light distribution.
Foertsch et al teaches a cylindrical lens for changing the aspect ratio of a light beam emitted by a laser diode having different divergence angles along the slow and fast axes of the laser beam. (See [0038])
Where it is argued that Jutamulia fails to disclose a cylindrical lens, it would have been obvious to one of ordinary skill in the art at the time of filing to install the cylindrical lens of Foertsch et al into the laser light source of Jutamulia in order to optimize the resulting aspect ratio of the laser light beam.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahira et al (US 2013/0182452 A1) in view of Jutamulia (US 6,768,593 B1) and Foertsch et al (US 2021/0159660 A1).
In regard to claim 5, Yagi et al disclose a projection device comprising:
a semiconductor laser (2); 
(3) that focuses the light beam on a prescribed focusing position (4); and 
a phosphor (4) disposed at the prescribed focusing position. (Figure 3; see at least [0053])
	Takahira et al fail to disclose a beam shaping optic. 
Jutamulia discloses a light source device comprising: 
a semiconductor laser (20); 
a beam shaping lens (22) that adjusts an aspect ratio of a light beam emitted from the semiconductor laser and transmits the light beam; and 
a condenser lens (24) that focuses the light beam passing through the beam shaping lens on a prescribed focusing position (26), 
wherein the beam shaping lens is a cylindrical lens (see note following) having negative power with respect to a slow axis direction of the light beam. (Figure 1; see at least Col 2 Lines 1-6 and Lines 38-61)
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the laser diode of Yagi et al with that of Jutamulia having a beam shaping optic in order to provide for a laser headlamp having an improved Gaussian distribution, and thus an improved resulting light distribution. 
Foertsch et al teaches a cylindrical lens for changing the aspect ratio of a light beam emitted by a laser diode having different divergence angles along the slow and fast axes of the laser beam. (See [0038])
Where it is argued that Jutamulia fails to disclose a cylindrical lens, it would have been obvious to one of ordinary skill in the art at the time of filing to install the Foertsch et al into the laser light source of Jutamulia in order to optimize the resulting aspect ratio of the laser light beam.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adachi (US 5,524,018) disclose a laser.
Fukakusa (US 2020/0012019 A1) disclose a laser light source.
Guo et al (US 2021/0352250 A1) disclose a display device.
Gurgov (US 2019/0173255 A1) disclose a laser diode device.
Kishimoto et al (US 2013/0329442 A1) disclose a vehicle headlamp.
Pilard (US 2018/0120557 A1) disclose a scanning device.
Reynolds (US 2010/0020376 A1) disclose a radiation beam.
Takahashi et al (US 2013/0027962 A1) disclose a light source device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875